Citation Nr: 1609118	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for left shoulder strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1989 with verified active duty for training (ACDUTRA) in October 1990 to March 1991 with additional service in the Army National Guard of Tennessee.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 (hearing loss and tinnitus), September 2011 (lumbar spine disability), May 2012 (a sinus disability), April 2015 (PTSD), and May 2015 (left shoulder strain) rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

On October 7, 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's April 2015 and May 2015 rating decisions that denied service connection for PTSD and a left shoulder strain.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to service connection for PTSD and left shoulder strain.  Because the October 2015 NOD placed the issues in appellate status, these matters must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.

The issues of entitlement to service connection for a lumbar spine disability, a sinus disability, PTSD, and left shoulder strain are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss has not been shown during the pendency of the appeal.

2.  The current right ear hearing loss was incurred during active military service.

3.  The current tinnitus was incurred during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard January 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in March 2011.  The examination, along with a December 2012 expert medical opinion, are sufficient evidence for deciding the claim for left ear hearing loss.  The audiological report is adequate as it was performed by a state-licensed audiologist; the opinion is adequate as it was based upon consideration of the Veteran's prior medical history and examinations, describes the left ear hearing loss in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a Veteran must show: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Hearing loss disability for VA purposes is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Court has held that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).

Initially, the Board finds that service connection left ear hearing loss is not warranted because the competent medical evidence of record fails to show a hearing loss disability since VA received the Veteran's service connection claim for hearing loss in November 2010.  Audiological data gathered throughout the appeal, to include during the March 2011 VA audiological examination, shows left ear auditory thresholds less than 26 decibels at 500, 1000, 2000, 3000, 4000 Hertz and speech recognition scores greater than 94 percent.  In the absence of evidence of a current hearing loss disability as defined by 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, the preponderance of the evidence is against the claim for left ear hearing loss and service connection is not warranted.

As to right ear hearing loss, the March 2011 VA audiological examination, which shows that the right ear auditory threshold at 4000 Hertz is 70 decibels, satisfies the current disability requirement.  As to tinnitus, the competent lay and medical evidence of record show current tinnitus.

As to in-service incurrence of an injury, the Veteran consistently reported ringing in his ears and right ear hearing loss since a howitzer discharged near his head during a training exercise on active military service; however, he has inconsistently reported the date of the injury.  During the March 2011 VA examination he reported that the howitzer injury occurred in 1998, the examiner noted that the Veteran was unable to recall the dates of his service.  In a May 2011 statement, he reported that the injury occurred in June 1990.  The Veteran was not engaged in active duty or ACDUTRA in June 1990 or 1998.

Resolving doubt in the Veteran's favor, the Board finds that the howitzer injury and the onset of tinnitus occurred during the period of active military service from April 1988 to March 1989.  The most persuasive evidence is the audiological data that shows an increase in every auditory threshold between enlistment in June 1987 and a periodic National Guard examination in September 1991.  Additionally, it is more likely that the howitzer exposure and tinnitus occurred in 1989, during a period of active duty, than in 1998, as the Veteran reported to the March 2011 VA examiner, which was four years after his military service.  The theory that the injury occurred in 1989, as opposed to 1998, is in step with the Veteran's consistent reports of hearing loss and tinnitus since the howitzer occurred during a training exercise during active military service.  Also, Dr. Roth, a private audiologist, noted that the Veteran has had no noise related activities outside his exposure to the howitzer.  For these reasons, the Board finds that the howitzer injury and the onset of tinnitus began during the period of active duty from April 1988 to March 1989.

There is conflicting evidence regarding a nexus between the Veteran's current right ear hearing loss and his active military service.  In November 2010, Dr. Roth opined that the Veteran's current hearing loss and tinnitus are related to his in-service noise exposure.  The rationale was that the Veteran has not worked in noisy environments or engaged in high noise level activities since service and he reports that this current symptoms of hearing loss and tinnitus began when he was exposed to the howitzer during active duty.  In December 2012, a VA audiologist opined that it is less likely as not that noise exposure during active military service from April 1988 to March 1989 caused the current hearing loss because available hearing tests do not indicate a significant threshold shift during that period of time.  Although the VA medical opinion is at odds with that of Dr. Roth, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's current right ear hearing loss is related to his active military service is in equipoise.

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current right ear hearing loss and tinnitus and his in-service loud noise exposure at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's current right ear hearing loss and tinnitus are related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As discussed in the introduction, the Veteran submitted an October 2015 NOD to the April 2015 and May 2015 rating decisions that denied service connection for PTSD and left shoulder strain.  To date, no SOC has been furnished for these issues.  As the timely NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

With respect to the lumbar spine disability, in December 2015, the Veteran testified that he initially injured his back on an obstacle course during the 1988 period of active military service.  His testimony is in step with the June 3, 1988, service treatment record that shows back pain for 22 days following direct trauma.  The Veteran testified that his service-connected hip disability exacerbated his back problems.  While the evidence suggests that the Veteran's current lumbar spine disability may be related to active military service or his service-connected hip disability, the evidence of record is insufficient to decide the claim and VA examination is necessary.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the sinus disability, the Veteran testified that he has experienced sinus problems since active military service.  Service treatment records show numerous accounts of sinus problems and a VA examiner recently diagnosed allergic rhinitis and headaches; however, an opinion regarding a nexus between the two is needed.  See id.

Upon remand, the AOJ is to obtain any outstanding treatment records relevant to the Veteran's lumbar spine and sinus disabilities, including VA treatment records from June 2014 and private treatment records from Dr. Kim, of Meharry Medical Center of Tennessee Valley Healthcare Systems, and Dr. Mercer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from June 2014.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization and consent to release information to VA, for Dr. Kim, of Meharry Medical Center of Tennessee Valley Healthcare Systems, and Dr. Mercer, as well as any other private doctor who has treated the Veteran's sinus or lumbar spine disabilities.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the lumbar spine and sinus disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to service connection for PTSD and left shoulder strain.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the lumbar spine claim.  The examiner must review the entire claims file.  The examiner is to diagnose any lumbar spine disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability is related to the Veteran's active service, or is caused or aggravated by his service-connected hip disability.  If aggravation is found, the examiner must attempt to identify the baseline level of severity of the lumbar spine disability prior to aggravation by the service-connected hip disability.  The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the sinus disability claim.  The examiner must review the entire claims file.  The examiner is to diagnose any sinus disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability is related to the Veteran's active military service.  The examination report must include a complete rationale for all opinions expressed.

6.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


